                           IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                      WESTERN DIVISION
                                Civil Action No.: 5:17-cv-00534-M

                                                  )
EPIC GAMES, INC.,                                 )
                                                  )
                 Plaintiff,                       )
v.                                                )
                                                       PLAINTIFF’S MEMORANDUM OF LAW
                                                  )
                                                           IN SUPPORT OF PLAINTIFF’S
C.R., by his Guardian ad Litem, PAMELA S.         )
                                                           CONSENT MOTION TO SEAL
CHESTEK,                                          )
                                                  )
                 Defendant.                       )
                                                  )
                                                  )

       Plaintiff Epic Games, Inc. (“Plaintiff” or “Epic”) submits this Memorandum of Law in

Support of its Consent Motion to Seal the proposed Order of Approval, Exhibit A to the Order of

Approval, and Memorandum in Support of Second Consent Motion for Entry of Order of

Approval. Plaintiff’s Motion should be granted because: (1) the Order of Approval, the

Settlement Agreement (which is Exhibit A to the Order of Approval), and the Memorandum in

Support of Second Consent Motion for Entry of Order of Approval all contain confidential

information involving a minor, including the terms of the parties’ confidential settlement

agreement; (2) the public dissemination of that information could be harmful to Defendant,

thereby overcoming the common law and First Amendment presumption to access; and (3) any

alternatives are inadequate to protect the confidential information and still provide the Court with

the necessary information to decide Plaintiff’s Second Consent Motion for Entry of Order of

Approval.




PPAB 6080093v2
            Case 5:17-cv-00534-M Document 55 Filed 02/02/21 Page 1 of 4
                                          ARGUMENT

I.     The Documents and Information For Which Protection is Requested.

       Plaintiff, with the consent of Defendant’s Court-appointed Guardian ad Litem, seeks to

seal the Order of Approval, the Settlement Agreement (which is Exhibit A to the Order of

Approval), and the Memorandum in Support of Second Consent Motion for Entry of Order of

Approval because they all contain confidential information involving a minor, including the

terms of the parties’ confidential settlement agreement.

II.    The Motion to Seal Does Not Violate the Common Law and First Amendment Right
       to Access.

       A motion to seal should be granted when the right to access to the documents, as

protected by both the common law and the First Amendment, is not violated. Stone v. Univ. of

Md. Med. Sys. Corp., 855 F.2d 178, 180 (4th Cir. 1988). The court begins with a presumption of

a public’s right to access; however, this presumption may be overcome when there is a

competing interest that outweighs the interest to access. Id.

       In this case, the minor Defendant’s privacy interests outweigh the public interest to

access. There is no proper purpose or public service that could be achieved by public disclosure

of the private details of the settlement agreement – rather, the minor could be exposed to public

scrutiny and unfairly disadvantaged as a result. Accordingly, the significant interest of the minor

Defendant’s rights outweighs the minimal interest of the public and, therefore, overcomes the

presumption to access of the public to this information.

III.   The Alternatives to Sealing are Inadequate.

       The alternatives to sealing are insufficient. An alternative to sealing would be redacting

specific sensitive information in the Court’s copy of settlement documents. However, the




PPAB 6080093v2
           Case 5:17-cv-00534-M Document 55 Filed 02/02/21 Page 2 of 4
purpose of the inclusion of this information is to provide the Court with evidence necessary to

determine that the settlement terms are appropriate and proper.

IV.        The Requirements of the Court’s Policy Manual Have Been Met.

           Plaintiff has met the requirements of this Court’s Policy Manual by (1) specifying the

exact document or item for which sealing is requested; (2) detailing how this request overcomes

the common law and First Amendment presumption to access; (3) specifying the specific

qualities of the material that justify the sealing; and (4) providing the reasons why alternatives to

sealing are inadequate. Defendant’s Court-appointed Guardian ad Litem consents to this Motion

to Seal.

           Accordingly, Plaintiff respectfully requests that its Motion to Seal (i) the Order of

Approval, (ii) the Settlement Agreement (which is Exhibit A to the Order of Approval), and (iii)

the Memorandum in Support of Second Consent Motion for Entry of Order of Approval, all of

which contain confidential information involving a minor, including the terms of the parties’

confidential settlement agreement, be maintained under seal.

           Respectfully submitted, this 2nd day of February, 2021.

                                               PARKER POE ADAMS & BERNSTEIN LLP

                                               /s/Christopher M. Thomas
                                               Christopher M. Thomas
                                               N.C. Bar No. 31834
                                               christhomas@parkerpoe.com
                                               Sloan L. E. Carpenter
                                               N.C. Bar No. 53528
                                               sloancarpenter@parkerpoe.com
                                               PNC Plaza
                                               301 Fayetteville Street, Suite 1400 (27601)
                                               P.O. Box 389
                                               Raleigh, North Carolina 27602-0389
                                               Telephone:     (919) 835-4626
                                               Facsimile:     (919) 834-4564
                                               Attorneys for Plaintiff



PPAB 6080093v2
              Case 5:17-cv-00534-M Document 55 Filed 02/02/21 Page 3 of 4
                             CERTIFICATE OF SERVICE

       This is to certify that a copy of the foregoing PLAINTIFF’S MEMORANDUM OF

LAW IN SUPPORT OF PLAINTIFF’S CONSENT MOTION TO SEAL was electronically

filed this day with the Clerk of Court using the CM/ECF system and transmission of the system

generated Notice of Electronic Filing (NEF) to Pamela S. Chestek, Guardian Ad Litem for C.R.,

who has consented to accept service on behalf of Defendant C.R., constitutes service of the filed

document on C.R. and Ms. Chestek, who is a registered system user as follows:

                             Pamela Chestek
                             Chestek PLLC
                             200 S. Dawson St.
                             STE 301
                             Raleigh, NC 27601
                             919-800-8033
                             Email: pamela@chesteklegal.com


       This the 2nd day of February, 2021.



                                             PARKER POE ADAMS & BERNSTEIN LLP

                                             /s/Christopher M. Thomas
                                             Christopher M. Thomas
                                             N.C. Bar No. 31834
                                             christhomas@parkerpoe.com
                                             Sloan L. E. Carpenter
                                             N.C. Bar No. 53528
                                             sloancarpenter@parkerpoe.com
                                             PNC Plaza
                                             301 Fayetteville Street, Suite 1400 (27601)
                                             P.O. Box 389
                                             Raleigh, North Carolina 27602-0389
                                             Telephone:     (919) 835-4626
                                             Facsimile:     (919) 834-4564

                                             Attorneys for Plaintiff




PPAB 6080093v2
           Case 5:17-cv-00534-M Document 55 Filed 02/02/21 Page 4 of 4
